DETAILED ACTION
Status of the Claims
1.	Claims 1-4, 6, 8-13 and 47 and 50 are being examined in this application.
Status of the Rejections
2.	Rejection of claims 1-4, 6 and 8-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is being withdrawn in view of applicant’s amendments.
	Rejection of claims 1-4, 6 and 8-13 over Ko et al. in view of Ko et al. (‘633) is being modified to address the new limitations.
	Rejection of claims 47 and 50 is included in this office action.
Election/Restrictions
3.	Previously submitted claims 48 and 49 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 48 and 49 are directed to nanochannels having different widths or length in pairs which is distinct from originally elected species of nanochannels having equal widths or lengths. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 48 and 49 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim 1 recites “means for injecting”, “means for applying a voltage” and “means for measuring”. The limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 1, applicant’s specification on page 25, ll. 23-29 states a syringe is used for injecting solution in the channels and electrodes positioned in the openings are used for applying voltages. On page 15, applicant states an imaging device such a microscope couple to a camera is used to acquire measurements of low fluorescence intensity to monitor analyte concentration.  Therefore, the limitations will be interpreted as pertaining only to corresponding structure, material or acts described in the specification, namely syringe for injecting solution, electrodes for applying voltages and imaging device for measuring. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-4, 6, 8-13, 47 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2011/0220498) in view of Ko et al. (US 2017/0246633, hereinafter ‘633).
Claim 1. Device for the detection/selective preconcentration of charged analytes contained in an electrolyte (microfluidic concentrator device charged ions such as biopolymers in buffer; [0003][0017]), comprising: 
a plurality of observation channels each extending in a longitudinal direction (X) in a plane (plurality of channels extending in longitudinal direction; see annotated Fig below), 
two supply channels connected to each other by the plurality of observation channels and configured to convey the electrolyte into said plurality of observation channels (first supply channel is connected to the plurality of channel at first end and second supply channel is connected at the opposite end of the first end; see Fig below),
 each observation channel being formed by: 
a nanochannel comprising a first end and a second end, and having a length and longitudinal axis (the channel is comprised of nanojunction/nanochannel having length and longitudinal axis; see fig below and claims 4 and 5), 
at least one microchannel extending from one of the two supply channel to one end of the nanochannel, the other end of the nanochannel being connected to the other supply channel (a microchannel extends from the first supply channel to first end of the nanochannel located in the microchannel, the other end of the nanochannel/nanojunction connected to second supply channel; see Fig below), 
wherein each of the nanochannels (110) has an area section (S110) smaller than the section (S120) of the at least one microchannel (120) (the nanochannel has area section than the microchannel; see Fig below);
the device further comprising:
means for injecting analytes into the device and filing the observation channels with electrolyte (injecting sample such as protein and filling the observation channels with buffer [0011][0031][0036]; syringe could be used to inject the sample [0020]);
means for applying a voltage at the ends of the observation channels for a determined period of time, for causing an electropreconcentration phenomenon and an appearance of concentration spots of analytes in the at least one microchannel (electric field is applied via electrodes at the ends in the reservoirs [0017][0036] to concentrate the analytes in the microchannel as shown in Fig 3a); and 
means for measuring at least one characteristic on each of the microchannels of the different observation channels (fluorescence microscope measures intensity i.e. fluorescence of the concentration spot in each of the microchannels; see Fig 3a and [0036]).


    PNG
    media_image1.png
    439
    633
    media_image1.png
    Greyscale

Ko et al. do not teach for at least two nanochannels, one dimension among their respective length or their respective section (S 110) is different.  
However, ‘633 teach a device for preconcentration of biomolecules such as DNAs and proteins comprised of microchannel coupled to nanochannels, wherein the depth of nanochannels could be same or different along its length for high separation resolution (abstract, [0006][0046][0043]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of ‘633 teaching to modify the device of Ko et. al. to include different length nanochannels because it would provide high separation resolution. 

Claim 2. Ko et al. teach two microchannels, the first microchannel (120a) extending from the first supply channel (130a) to the first end (110a) of the nanochannel, the second microchannel (120b) extending from the second supply channel (130b) to the second end (110b) of the nanochannel (110) (two microchannels extend either end of the nanochannel and extending to first and second supply channels; see Fig above).  

Claim 3.  Ko et al. teach at least three observation channels, wherein each nanochannel has at least one dimension different from a dimension of the nanochannel (110) of second one of said at least three observation channels (at least three observation channels; see Fig above and combined teachings of Ko et al. and ‘633 teach depth of each nanochannels is different along its length; [0043]).  

Claim 4. Ko et al. teach the area section of each nanochannel defines a width (1), parallel to the plane and orthogonal to the longitudinal axis, and a depth, orthogonal to the plane and to the longitudinal axis (the microchannel has width and depth; [0036] and width is parallel to the plane and orthogonal to axis and depth orthogonal to the plane and to the longitudinal axis; see Fig above), wherein the nanochannels have a width between 50 and 500 nm (the nanochannel has width of 10-200 nm; claim 5), and the microchannels have a width between 1 and 20 µm, preferably between 1 and 10µm (microchannel has width of 0.1 to 500 microns; [0021]).  

Claim 6.   Ko et al. teach an area of each nanochannel defines a width, parallel to the plane and orthogonal to the longitudinal axis, and a depth, orthogonal to the plane and to the longitudinal axis, wherein the nanochannels have equal lengths (the microchannel has width and depth; [0036] and width is parallel to the plane and orthogonal to axis (X) and depth (p) orthogonal to the plane (XY) and to the longitudinal axis; see Fig above and length of nanochannel is same; see fig 3b).  

Claim 8.  Ko et al. teach the lengths of the observation channels are identical (see Fig above).  

Claim 9.  Ko et al. teach the microchannels have different lengths (the length of microchannel is adjustable [0036], thus it would be obvious to have microchannels of different lengths to control flow rate of electrokinetic flow).
 
Claim 10.  Ko et al. teach an area section of microchannel defines a width, parallel to the plane and orthogonal to the longitudinal axis, and a depth, orthogonal to the plane and to the longitudinal axis, wherein at least one microchannel has a width comprised between 4 and 6 µm and/or a depth comprised between 0.8 and 1.2 pm (the microchannel has width and depth; [0036] and width is parallel to the plane and orthogonal to axis (X) and depth (p) orthogonal to the plane (XY) and to the longitudinal axis; see Fig above and width of the microchannel is between 50 and 250 microns; [0021]).  

Claim 11. Ko et al. teach the observation channels extend in a straight line and parallel to each other (see Fig above). 
 
Claim 12. Ko et al. teach a plate defining the plane wherein the observation channels are etched on one side of said plate (the observation channels are define in the chip; [0036]. Ko et al. do not teach a cover plate for covering the observation channels. However, ‘633 teach a covering the array of nanochannels with second wafer/substrate of optical glass to image the separation [0058]. Therefore, it would have been obvious to one of ordinary skill in the art to place a cover/second substrate onto the chip of Ko et al. because second substrate would allow optical imaging of the separation of biomolecules within the array without any interference.

Claim 13. Ko et al. in view of ‘633 teach for at least one observation channel, the two microchannels of said observation channel have different widths and/or lengths (the observation channel depth could vary along its length; [0043], thus the two microchannel of the observation could have different depth/width).

Claim 47, Ko et al. teach the microchannels has a width between 1 and 10µm (microchannel has width of 0.1 to 500 microns; [0021]).  

Claim 50, Ko et al. teach at least one microchannel has a width between 1 and 10µm (microchannel has width of 0.1 to 500 microns; [0021]).  


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does teach the new limitations (see rejection above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759